DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 26 April 2021.
Claims 1, 3-13, 15, 19-20, 23, 27, 29, and 32 are currently pending and being examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara (US 7,429,304) in view of Cannaverde (US 5,203,555), further in view of Shulman (US 4,458,467).

In regards to Claim 1, McNamara teaches a system for active alignment of an inflatable web (inflatable web or film F), the system comprising:
a spool (film supply spindle 34) adapted to support a roll of the inflatable web so that the roll rotates about the spool as the inflatable web is withdrawn from the roll (“The apparatus includes a base or frame 32 that supports a film supply spindle 34 on which a supply roll 36 of inflatable web is mounted so that the roll can freely rotate.” col. 4 l. 28-30), wherein the inflatable web includes top and bottom sheets sealed together by transverse seals (“two sheets having inner surfaces sealed to each other with intermittent seals defining seals defining a series of inflatable chambers” Claim 1)  to define a series of inflatable chambers (chambers C) having an opening (inflation port P) between terminal ends of the transverse seals and (“An inflation port P is defined at the end each chamber C proximate the unsealed film skirt” col. 6 l. 30-31);
an actuator (44; Fig. 1) arranged to adjust the position of the roll along the length of the spool (“To adjust the tracking position of the web, the supply roll is translated laterally on the spindle. This is accomplished by a pair of pneumatic cylinders 44 respectively mounted to the apparatus frame adjacent each of the opposite ends of the supply roll.” col. 7 l. 14-18);
an inflation nozzle (64) adapted to provide inflation fluid into the openings of the inflatable chambers as the web is dispensed from the roll and travels along a path of travel past the inflation nozzle (“The inflation vane 64 is configured to intrude between the unsealed edge portions of the inflatable web.” col. 5 l. 23-25);
a tracking sensor (web tracking sensor includes a contact sensor 90; col. 6 l. 20-col. 7 l. 5) comprising:
a sensor arm mounted at a given location relative the inflation nozzle (“The sensor 90 is attached to one end of a shaft 94 that extends through a bore in the vane 64 and block 62.” col. 6 l. 43-45), the sensor arm having a contact portion, the sensor arm adapted to move as the terminal ends of the transverse seals of the web contact the contact portion of the sensor arm (“The tracking sensor includes a contact sensor 90 arranged to be contacted by the intermittent seals S as the inflatable web is conveyed.” col. 6 l. 31-33); and
a sensor adapted to detect movement of the sensor arm and to generate a signal varying in relation to the movement of the sensor arm (“A detectable element 96 is affixed to the opposite end of the shaft, and a sensor 98…is mounted proximate the detectable element. The sensor 98 preferably sends a binary type signal to a controller 100 (FIG. 13) that adjusts the position of the film via a system” col. 6 l. 45-52); and
a controller operative to receive the signal and to send an output to the actuator to adjust the position of the roll on the spool relative to the varying of the signal in relation to the movement of the sensor arm to maintain the transverse position of the web relative to the inflation nozzle (“The sensor 98 preferably sends a binary type signal to a controller 100 (FIG. 13) that adjusts the position of the film” col. 6 l. 50-52; “The switch signals the controller to make tracking adjustments. The sensor 98 preferably is mounted to the inflation device in a manner permitting its position to be adjusted… the apparatus frame 32 includes a pair of side plates between which the web supply roll 36 is mounted on the spindle 34, which is placed into slots 35 in the side plates…To adjust the tracking position of the web, the supply roll is translated laterally on the spindle. This is accomplished by a pair of pneumatic cylinders 44 respectively mounted to the apparatus frame adjacent each of the opposite ends of the supply roll.” col. 7 l. 1-18) within a predetermined range (“The distance 92 between the distal end of the inflation vane 64 and the inner edge of the film skirt (i.e., the ends of the intermittent seals S) must be controlled to be within a predetermined range for consistent inflation of the chambers C.” col. 6 l. 33-37).

However, Cannaverde teaches a sensor arm (lever arm 56; Fig. 1) pivotally mounted at a pivot point (pivot 58), the sensor arm having a contact portion (roller 52), the sensor arm adapted to pivot on the pivot point as the web contact the contact portion of the sensor arm (“Sheet S is fed along feed path 30 by sheet feeder 20 and passes beneath follower roller 52. Roller 52 is mounted on lever arm 56 which rotates about pivot 58.” col. 2 l. 60-62) and a rotary sensor (hall effect detector 70; “A permanent magnet 64 is fixed to lever 56 in proximity to hall effect detector 70 which is fixed within frame 62. Thus, detector 70 produces an analog output proportional to thickness T of sheet S at the position beneath roller 52.” col. 3 l. 7-11) adapted to detect an amount of rotational movement of the sensor arm and to generate a non-binary signal varying in relation to the amount of rotational movement of the sensor arm (“A permanent magnet 64 is fixed to lever 56 in proximity to hall effect detector 70 which is fixed within frame 62. Thus, detector 70 produces an analog output proportional to thickness T of sheet S at the position beneath roller 52.” col. 3 l. 7-11).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of McNamara, by having the pivoting sensor arm, as taught by Cannaverde, so that the 
McNamara and Cannaverde does not expressly teach a controller operative to receive the non-binary signal.
However, Shulman teaches a controller (control circuit 50) operative to receive the non-binary signal (“An electromechanical position transducer 80 is coupled to the lower pivot shaft 68 and develops an analog signal 82 which is proportional to the angular position 20 of the dancer roller assembly. The transducer 80 is preferably a variable resistor. Referring to FIG. 3, the analog-position signal 82 forms an input to the control circuit 50.” col. 7 l. 18-24).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of McNamara, by not using an analog/digital convertor, as taught by Shulman, for constantly changing conditions resulting, therefore using an analog signal results in a more accurate representation of changes of the physical condition. 

In regards to Claim 3, McNamara as modified by Cannaverde and Shulman teaches the system of claim 1. Cannaverde teaches wherein: 
the pivot point (pivot 58) delineates the sensor arm (56) between the contact portion (52) and a tail portion on opposing sides (64) of the pivot point;
the sensor arm is adapted to pivot on the pivot point as the terminal ends of the transverse seals (McNamara: intermittent seals S) of the web contact the contact portion of the sensor arm to move the tail portion of the sensor arm in the opposing (“A permanent magnet 64 is fixed to lever 56 in proximity to hall effect detector 70 which is fixed within frame 62. Thus, detector 70 produces an analog output proportional to thickness T of sheet S at the position beneath roller 52.” col. 3 l. 7-11); and
the sensor is adapted to detect the movement of the tail portion of the sensor arm and to generate the signal varying in relation to the amount of movement of the tail portion (col. 3 l. 7-11).

In regards to Claim 4, McNamara as modified by Cannaverde and Shulman teaches the system of claim 1. McNamara further comprising a drive (web drive and sealing device 50; Fig. 3) downstream from the inflation nozzle for withdrawing the inflatable web from the spool to advance the inflatable web along the path of travel (“The drive head [40] includes a web drive and sealing device 50 for advancing the inflatable web from the supply roll 36 and for sealing the inflatable web after inflation by the inflation device 48.” col. 4 l. 37-41).

In regards to Claim 5, McNamara as modified by Cannaverde and Shulman teaches the system of claim 1. McNamara teaches wherein the controller (controller 100; Fig. 13) is operative to send output to the actuator to adjust the position of the roll on the spool to maintain the transverse position of the web within a predetermined range relative the inflation nozzle (“The distance 92 between the distal end of the inflation vane 64 and the inner edge of the film skirt (i.e., the ends of the intermittent seals S) must be controlled to be within a predetermined range for consistent inflation of the chambers C… The sensor 98 preferably sends a binary type signal to a controller 100 (FIG. 13) that adjusts the position of the film via a system” col. 33-52).

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Cannaverde and Shulman, further in view of Sperry ‘668 (US 2010/0251668).

In regards to Claim 6, McNamara as modified by Cannaverde and Shulman teaches the system of claim 1. McNamara teaches further comprising: 
a drive (web drive and sealing device 50; Fig. 3) for advancing the inflatable web in a machine direction (col. 4 l. 37-41); and 
a sheet engagement device (52, 54) comprising
one or more top engagement rollers (resilient drive roller 52) and one or more bottom engagement rollers (grooved drive roller 54) opposing the one or more top engagement rollers to engage the sheets together along the longitudinal edge of the inflatable web as the web advances in the machine direction to restrict the fluid from escaping through the longitudinal edge of the inflatable web during inflation of the inflatable chambers (“The device comprises a resilient drive roller 52 and a grooved drive roller 54 (i.e., a “drive roller” for driving the web) that form a nip through which the unsealed edge portion of the inflatable web passes” col. 4 l. 44-47).

However, Sperry ‘668 teaches at least one spring (¶[0041]) to bias one or more of the top and bottom engagement members (engaging body 157 and opposing body 167) toward the inflatable web (“either or both of the engaging body and the opposing body may be spring loaded such that the opposing body and the engaging body and the belts and sheets therebetween under the resulting spring force during operation”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of McNamara as modified by Cannaverde and Shulman, by adding springs to engaging members, as taught by Sperry ‘668, for “assisting in the engagement of a first sheet together with a second sheet along the longitudinal edge of an inflatable structure, which can further facilitate the inflation of inflatable chambers by further resisting fluid flow out the longitudinal edge.” (Sperry ‘668 ¶[0041]). 

In regards to Claim 7, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 6, wherein the at least one spring is configured to bias (Sperry ‘688: ¶[0041]) each of the one or more of the top engagement rollers toward the inflatable web and each of the one or more bottom engagement rollers toward the inflatable web (Sperry ‘688: “either or both of the engaging body and the opposing body may be spring loaded such that the opposing body and the engaging body and the belts and sheets therebetween under the resulting spring force during operation” ¶[0041]).

In regards to Claim 8, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 5. McNamara teaches top engagement rollers (52) and bottom engagement rollers (54).
McNamara as modified by Cannaverde and Shulman does not expressly teach the one or more top engagement rollers comprise a first plurality of engagement rollers and the one or more bottom engagement rollers comprise a second plurality of engagement rollers; each engagement roller of one or more of the first or second plurality of engagement rollers comprises a spring to bias the engagement roller toward the path of travel; and the first plurality of engagement rollers intermesh with the second plurality of engagement rollers and thereby reduce a dimension of the longitudinal edge in the machine direction.
Sperry ‘668 teaches wherein:
the one or more top engagement rollers comprise a first plurality of engagement rollers (349’; Fig. 6) and the one or more bottom engagement rollers comprise a second plurality of engagement rollers (349’’); and
the first plurality of engagement rollers intermesh with the second plurality of engagement rollers and thereby reduce a dimension of the longitudinal edge in the machine direction (“the first plurality of rollers 349’ may intermesh with the second plurality of rollers 349’’ and thereby reduce a dimension of the longitudinal edge in the machine direction 340 as the inflatable structure moves along a tortuous path between the first plurality of rollers and second plurality of rollers.” ¶[0044].
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of McNamara as modified by Cannaverde and Shulman, by having a plurality of engagement rollers, as taught by Sperry ‘668, for reducing a dimension of the longitudinal edge as the inflatable structure passes through the plurality of engagement rollers. (Sperry ‘668 ¶[0044]). 
McNamara as modified by Cannaverde and Shulman does not expressly teach at least one spring to bias one or more of the top and bottom engagement members toward the inflatable web.
However, Sperry ‘668 teaches at least one spring (¶[0041]) to bias one or more of the top and bottom engagement members (engaging body 157 and opposing body 167) toward the inflatable web (“either or both of the engaging body and the opposing body may be spring loaded such that the opposing body and the engaging body and the belts and sheets therebetween under the resulting spring force during operation” ¶[0041]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of McNamara as modified by Cannaverde and Shulman, by adding springs to engaging members, as taught by Sperry ‘668, for “assisting in the engagement of a first sheet together with a second sheet along the longitudinal edge of an inflatable structure, 

In regards to Claim 9, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 8. Sperry ‘668 teaches wherein each engagement roller of the first and second plurality of engagement rollers (349’ and 349’’) comprises a spring to bias the engagement roller toward the path of travel (¶[0041] in combination with 349’ and 349’’).

In regards to Claim 10, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 6. Sperry ‘668 teaches wherein one or more of the engagement rollers (349) comprise teeth (teeth 354; “the intermeshing and/or contracting of the length of the longitudinal edge may be facilitated by one or more of the engagement rollers 349 having teeth 354” ¶[0044]). 

In regards to Claim 11, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 6. McNamara teaches wherein the drive (web drive and sealing device 50: Fig. 3) is rotationally coupled to one or more of the engagement rollers such that the engagement rollers advance the inflatable web (“The drive head [40] includes a web drive and sealing device 50 for advancing the inflatable web from the supply roll 36 and for sealing the inflatable web after inflation by the inflation device 48.” col. 4 l. 37-41). 

In regards to Claim 12, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 6. Sperry ‘668 teaches further comprising a transmission roller (transmission roller 351), wherein the transmission roller rotationally connects the drive to one or more of the engagement rollers (“the drive 312 in this embodiment may be rotationally coupled to one or more of the engagement rollers 349, such as through use of a transmission roller 351 which rotationally connects the drive 312 to one or more of the engagement rollers.” ¶[0045]). 

In regards to Claim 13, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 6. Sperry ‘668 teaches wherein a speed at which the engagement rollers advance the inflatable web is different than a speed at which the drive attempts to advance the inflatable web (“The speed at which the engagement rollers 349 advance the inflatable structure may be different from the speed at which the drive 312 attempts to advance the inflatable structure. In particular, the engagement rollers 349 may advance the inflatable structure at a slower speed than the drive 312 attempts to advance the inflatable structure, such that the drive slips slightly with respect to the inflatable structure. This creates tension in the inflatable structure between the drive 312 and the engagement rollers 349, which may further assist in inflating the inflatable structure” ¶[0046]). 

In regards to Claim 15, McNamara as modified by Cannaverde, Shulman, and Sperry ‘668 teaches the system of claim 6. Sperry ‘668 further defining an engaging assembly and an opposing assembly with the drive advancing the inflatable web therebetween, and comprising a release mechanism (release mechanism 175) configured to displace at least a portion of the opposing assembly from the engaging assembly by a displacement distance, wherein the release mechanism is further configured to displace the inflation nozzle form the engaging assembly by an intermediate displacement distance which is less than the displacement distance (“FIGS. 1 and 2 is that there is a single release mechanism 175 which relatively displaces the opposing assembly 172, including the backing roller 182, the opposing body 167, and the opposing roller 166 from the engaging assembly 170… the single release mechanism 175 also displaces the inflation nozzle 122 from the engaging assembly 170… as seen in FIG. 4, the opposing assembly 172 may be displaced form the engaging assembly 170 by a displacement distance 198, and the inflation nozzle 122 may be displaced from the engaging assembly by an intermediate displacement distance 199 which is less than the displacement distance.” ¶[0042]). 


Claims 19, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Cannaverde and Shulman, further in view of Sperry ‘370 (US 5,727,370).

In regards to Claim 19, McNamara as modified by Cannaverde and Shulman teaches the system of claim 1, the spool (film supply spindle 34) is adapted for insertion into a lumen of a core and a brake system (“FIG. 1, the apparatus frame 32 includes a pair of side plates between which the web supply roll 36 is mounted on the spindle 34, which is places into slots 35 in the side plates.” col. 7 l. 8-12). 
McNamara as modified by Cannaverde and Shulman does not expressly teach a brake system supported by the spool, the brake system comprising: a brake pad; and a biasing element biasing the brake pad against the inner surface of the core to apply frictional resistance to the rotation of the roll, wherein a power source is controllably operative to adjust an amount of bias of the biasing element, thereby to adjust an amount of frictional resistance applied by the brake pad to an inner surface of the core.
However, Sperry ‘370 teaches a brake system (film tensioning means Fig. 11 and air brake system 146) supported by the spool (core 79, supported on ends), the brake system comprising:
a brake pad (tapered hub 148); and
a biasing element (“shaft 147 is held within and is displaceable within a cylindrical housing 149 in response to fluid pressure” col. 9 l. 6-8) biasing the brake pad against the inner surface of the core to apply frictional resistance to the rotation of the roll (“When air pressure is supplied to the housing 149 through an air orifice 152, the tapered hub 148 is pressed against the face of the core 79 of the film supply roll 78 to thereby apply a resistance force to the film supply roll 78.” col. 6 l. 11-14), wherein a power source is controllably operative to adjust the amount of bias of the biasing element, thereby to adjust the amount of frictional (air pressures; col. 6 l. 11-14).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of McNamara as modified by Cannaverde and Shulman, by the brake system, as taught by Sperry ‘370, for constant braking and web tensioning of the whole film roll by engaging the core of the roll. 

In regards to Claim 20, McNamara as modified by Cannaverde, Shulman, and Sperry ‘370 teaches the system of claim 19. Sperry ‘370 teaches the biasing element includes at least one of a pneumatic actuator and wherein the power source includes a compressor (“shaft 147 is held within and is displaceable within a cylindrical housing 149 in response to fluid pressure, such as air pressure, exerted there against” col. 9 l. 6-9). 

In regards to Claim 32, McNamara as modified by Cannaverde, Shulman, and Sperry ‘370 teaches the system of claim 19. Sperry ‘370 further comprising: 
a web tension measurement device adjacent the path of travel of the web downstream of the roll to provide a signal in relation to the tension in the web (“When the film tension in the web 80 reaches too high a level as it unwinds from the film supply roll 78, the tension applies a downward force, F.sub.f on the upper film guide roller 82. This downward force causes the film guide roller 82 to move slightly downwardly at its movable end 83 against the load spring 152. As the load spring 152 compresses, the seal member 154 disposed on the shaft engagement end 83 breaks its sealing engagement with the air orifice 156 and thereby bleeds off air pressure from the coupling 140 at a rate greater than the air supplied to the tensioning system, thereby lowering the air pressure in the film supply roll air braking assembly 146. The air then escapes from the housing 149 thereof and releases the axial force which the tapered hub 148 applies against the supply roll 78 and so reduces the tension on the film 66. This tensioning means is advantageously aligned with the open edges of the film panels 70, 71 where the edge seal of the foam cushion bags 62 are formed.” col. 9 l. 33-50); and
wherein the controller (programmable logic controller) is operative to receive the signal and based on the signal to send an output to the controllably operative power source to adjust the bias of the biasing element in response to the output to maintain the tension of the web within a predetermined range (“both the film supply roll and the idler roller each have one of their ends fixed for rotation to the frame of the apparatus. The opposite ends of these two rollers include pneumatically actuatable elements which apply resistance to the film supply roll. This resistance controls the rate at which the film pays out from the supply roll and moves the idler roller as needed near to or away from the film driving means to increase or decreases the film tension.” col. 3 l. 57-65).


Claims 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Cannaverde, Shulman, Sperry ‘370, further in view of Kobelt (US 3,815,471).

In regards to Claim 23, McNamara as modified by Cannaverde, Shulman, and Sperry ‘370 teaches the system of claim 19. 
McNamara as modified by Cannaverde, Shulman, and Sperry ‘370 does not expressly teach the biasing element is a spring that is adjustable in the amount of bias provided by an actuator engaging the spring and arranged to adjust the compression force of the spring; and the power sour is a motor of the actuator. 
However, Kobelt teaches the biasing element is a spring (spring means 29 comprising a plurality of mechanical compression springs 30; Fig. 2) that is adjustable in the amount of bias provided by an actuator engaging the spring and arranged to adjust the compression force of the spring (“Spring means 29 in spring chamber 50 comprising a plurality of mechanical compression springs 30 force piston 20 toward cylinder rod end 16.” col. 2 l. 25-27; as the actuator moves it changes the compression force of the spring located within the cylinder; col. 3 l. 22-38); and the power source is a motor of the actuator (hydraulic or pneumatic actuator powered by either air or liquid; col. 1 l. 3-7).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of McNamara as modified by Cannaverde, Shulman, and Sperry ‘370, by self-adjusting 

In regards to Claim 27, McNamara as modified by Cannaverde, Shulman, Sperry ‘370, and Kobelt teaches the system of claim 23. Kobelt teaches the actuator (self-adjusting linear actuator 11; Fig. 2) comprises a body (cylinder portion 12) and a rod (rod portion 14) engaging the spring (springs 30), the rod being extendible relative to a body of the actuator to adjust the compression force of the spring in response to a distance that the rod extends from the body of the actuator (“Spring means 29 in spring chamber 50 comprising a plurality of mechanical compression springs 30 force piston 20 toward cylinder rod end 16.” col. 2 l. 25-27; as the actuator moves it changes the compression force of the spring located within the cylinder; col. 3 l. 22-38).

In regards to Claim 29, McNamara as modified by Cannaverde, Shulman, Sperry ‘370, and Kobelt teaches the system of claim 23. Kobelt teaches wherein the braking system (Fig. 2) further comprises: 
one or more guide columns (first guide portion 22 and second guide portion 24) that extend from the actuator body (“first guide portion 22 extending toward cylinder mounting end 15 and slidably guided therein by sleeve 23, and a second guide portion 24 extending through cylinder rod end 16 and slidably guided therein” col. 2 l. 16-19); and
(mounting end 15) connected to the rod (rod is connect to 15 via 23) and to the spring (see Fig. 2 showing springs 30 connected to 15), wherein:
the beam is slidably support by the one or more guide columns (piston end 25 slidably mounted in first guide portion 22); and
the spring extends from the brake pad to the beam (see Fig. 2 showing the spring 30 attached to both 15 and piston element 20).

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
“[A]pplicant submits that McNamara and Cannaverde are not properly combinable because one of ordinary skill in the art would not have a reasonable expectation of success for the combination proposed in the Office Action.”  (Remarks p. 12)

Examiner’s Response: 
McNamara and Cannaverde are properly combinable because their sensors are art recognized equivalents for measuring a varying distance. Therefore, it would be obvious to combine McNamara and Cannaverde because it is for substituting equivalents known for the same purpose. MPEP §2144.06(II).

Applicant’s Arguments: 


Examiner’s Response: 
McNamara teaches a controller that controls and actuator that moves the inflatable web on the spool based on a signal received from a sensor. (McNamara col. 7 l. 1-18). Then, Cannaverde teaches a non-binary signal in relation to the amount of rotation movement of the sensor arm. (Cannaverde col. 2 l. 60-62; col. 3 l. 7-11). Therefore, in combination McNamara and Cannaverde teaches the limitations of Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731